ORDER

PER CURIAM.
Tony Colida moves for reconsideration of the court’s June 17, 2005 order denying his motion for leave to proceed in forma pauperis. Sony Ericsson Mobile Communications (USA) Inc. opposes. We consider whether Colida’s appeal should be dismissed.
On March 2, 2005, the United States District Court for the Southern District of New York denied Colida’s motion for leave to proceed in forma pauperis, determining that his appeal is not taken in good faith. Pursuant to Fed. R.App. P. 24(a)(5), Colida was required to attach to his motion for leave to proceed in forma pauperis in this court a copy of the district court’s reasons for its denial. Colida did not do so and thus did not comply with the requirements of Rule 24. Furthermore, we accord much deference to the district court’s determination that Colida’s appeal is not taken in good faith. We also note that Colida has filed numerous unsuccessful complaints and appeals, one of which was recently found to be frivolous. See Colida v. Sharp Electronics Corp., 125 Fed.Appx. 993 (Fed. Cir.2005) (“Colida, in this case, continues his pattern of repeatedly filing meritless infringement complaints and pursuing appeals when the accused designs bear no realistic similarity to his design patents .... we hold that the appeal is frivolous”). For these reasons, we denied Colida’s motion for leave to proceed in forma pauperis and informed Colida that his appeal would be dismissed if he did not pay the $250 filing fee within 14 days. Colida has not paid the filing fee and we determine that reconsideration is not warranted. Thus, dismissal is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is denied.
(2) The appeal is dismissed.
(3) Each side shall bear its own costs.
(4) All pending motions are moot.